     Case 4:19-cv-00347-MW-MAF Document 59 Filed 03/23/21 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

HARLEY D. ROOT, JR. and
MELISA D. JOBE,

      Plaintiffs,

v.                                           Case No.: 4:19-CV-00347-MW-MAF

WALT MCNEIL, in his official capacity
as Sheriff of LEON COUNTY; and
WES ROBERTS, in his individual capacity,

     Defendants.
____________________________________/

              JOINT RESPONSE TO COURT ORDER (ECF 58)

      Pursuant to the Court’s Order (ECF 58), the Parties submit the following joint

response:

      On March 22, 2021, Harley D. Root, Jr. (pro se), Melisa D. Jobe (pro se), and

Matthew J. Carson (counsel for Defendants) conferred via telephone conference call.

      The Parties discussed the status of discovery. Discovery in this matter has

closed. Plaintiffs, who were previously represented by counsel, have responded to

Defendants’ Interrogatories, but have not responded to Defendants’ Requests to

Produce. See Joint Status Reports Regarding Discovery, ECF Nos. 8, 15, 19, 40, 46,

48, 52; Defendants’ Motion to Compel Discovery Responses, ECF No. 41. Plaintiffs,

through counsel, served discovery with a due date beyond their discovery deadline.

                                         1
      Case 4:19-cv-00347-MW-MAF Document 59 Filed 03/23/21 Page 2 of 3




Defendants did not respond to those late requests. Plaintiffs are now pro se, and have

indicated a desire to conduct written discovery.

      Accordingly, the Parties propose that the discovery period be extended with

the following deadlines:

      Deadline for any party to serve written discovery requests: April 21, 2021

      Deadline for any party to respond to written discovery requests: May 21, 2021

      Deadline for the parties to complete all discovery: May 21, 2021

      Further, the Parties anticipate that one or more of them will file a motion for

summary judgment. The Parties propose that they file all dispositive motions,

including motions for summary judgment, no later than June 11, 2021.

      Respectfully submitted this 23rd day of March, 2021.


/s/ Harley D. Root, Jr.                       /s/ Matthew J. Carson
HARLEY D. ROOT, JR.                           MATTHEW J. CARSON
carvolueroot@gmail.com                        Florida Bar No. 0827711
Plaintiff                                     Email: mcarson@sniffenlaw.com
                                              MICHAEL P. SPELLMAN
                                              Florida Bar No. 0937975
/s/ Melisa D. Jobe                            Email: mspellman@sniffenlaw.com
MELISA D. JOBE
1615 S. 116th E. Avenue                       SNIFFEN & SPELLMAN, P.A.
Tulsa, OK 74128                               123 North Monroe Street
918-812-2237                                  Tallahassee, Florida 32301
melisadeannjobe@gmail.com                     Telephone: 850-205-1996
Plaintiff                                     Facsimile: 850-205-3004
                                              Attorneys for Defendants




                                          2
     Case 4:19-cv-00347-MW-MAF Document 59 Filed 03/23/21 Page 3 of 3




                       CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been
sent via the Court’s CM/ECF system to counsel of record this 23rd day of March,
2021.

                                    /s/ Matthew J. Carson
                                    MATTHEW J. CARSON




                                      3
